This was an action to recover damages for negligently discharging water charged with chemicals on plaintiff's land. On issues submitted the jury answered the first issue in favor of defendant, as follows: "1. Did the defendant negligently operate its plant so as to discharge harmful chemical substances upon property of the plaintiff through artificial drains, and thereby damage plaintiff's property during the years 1940 and 1941, as alleged in the complaint? Answer: No." From judgment on the verdict, plaintiff appealed.
Plaintiff's action was bottomed on negligence. The allegation in the complaint was that on account of the negligent operation of defendant's plant and of the artificial drains for the discharge of water, chemical substances giving off offensive odors were caused to flow on plaintiff's land, lessening its value. The first issue, submitted without objection, and answered in the negative, was determinative of the cause of action alleged. No issue was tendered as to nuisance. Trespass was not alleged. Plaintiff brought forward in his assignments of error several exceptions to the judge's charge. From an examination of the record we are left with the impression that none of the exceptions are sufficient to warrant a new trial. On the facts, the jury has decided against the plaintiff, and the result will not be disturbed.
No error.